DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama (US 2015/0274477) in view of Kowase (US 2016/0318728).
	Kodama discloses a recording system, comprising:
a recording head (FIG. 2, element 8) configured to perform recording by ejecting ink;
                             a medium receiving tray (FIG. 2, element 4) that is provided over the recording head and configured to receive the recorded medium (FIG. 2, element P); and
                             wherein the recording head and the medium receiving tray overlap each other horizontally (FIG. 2 shows the recording head (8) and the tray (4) overlap each other).
	Kodama however does not teach a relaying portion configured to send the recorded medium to a post processing unit, and arranged to overlap with the recording head and the medium receiving tray horizontally.
	Kowase discloses a printing apparatus comprising a recording head (FIG. 2, element 20), a tray for receiving a recorded medium (FIG. 2, element 47), and a relaying portion (FIG. 2, element 140) configured to send the recorded medium to a post processing unit (FIG. 2, element 150), wherein the recording head, the tray, and the relaying portion are arranged to overlap each other (FIG. 2).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to include a relaying portion into Kodama’s printing apparatus to relay the printed sheets to the post-processing device to process of evenly arranging and stapling the sheet bundle as taught by Kowase (paragraphs [0063]-[0064]). 
Regarding to claim 7: further comprising: a switchback path configured to switch back the recorded medium; and a reversal path that is a path for turning over the medium that has been switched back by the switchback path and for sending the medium back to an area facing the head surface of the recording head (Kodama’s FIG. 2 show the reversal path (R3) to convey the print medium back to the printing area facing the printhead (8)); and wherein the recording head, the medium receiving tray, the relaying portion and the reversal path overlap each other horizontally (Kodama’s FIG. 2 show the recording head (8), the reversal path (R3), and the tray (4) are arranged to overlap each other. Kowase’s FIG. 2 show the recording head (20), the tray (47), and the relay portion (140) are arranged to overlap each other).
2.	Claim(s) 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama (US 2015/0274477) in view of Kowase (US 2016/0318728), and further in view of Komada (US 2017/0157953).
Komada (’477), as modified, discloses the claimed invention as discussed above except a belt conveyor configured to transport the medium in an area that faces a head surface of the recording head, wherein the recording head, the belt conveyor, the medium receiving tray and the relaying portion overlap each other horizontally.
Komada (’953) discloses a printing apparatus comprising a recording head (FIG. 2, element 111) and a belt conveyor (FIG. 2, element 135) configured to transport the medium in an area that faces a head surface of the recording head (FIG. 2, element 111); wherein the belt conveyor is arranged to overlap with the medium receiving tray (FIG. 2, element 156) and the recording head (FIG. 2, element 111).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to include the belt conveyor into the printing apparatus of Kodama (‘477) and arrange it as disclosed by Kodama (‘953) to convey and support the printing medium during the printing operation to ensure the printing quality as taught by Kodama (‘953) (FIG. 2). 
Regarding to claim 8: further comprising: a belt conveyor (Kodama (‘953): FIG. 2, element 135) configured to transport the medium in an area that faces a head surface of the recording head; wherein the recording head, the belt conveyor, the medium receiving tray, the relaying portion and the reversal path overlap each other horizontally (Kodama’s (‘953) FIG. 2 show the recording head (111), the belt conveyor (135), the reversal path (143), and the tray (156) are arranged to overlap each other. Kowase’s FIG. 2 show the recording head (20), the tray (47), and the relay portion (140) are arranged to overlap each other).
			CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853